Napton, J.,

delivered the opinion of the Court.

This was an action of assumpsit by the defendants in error against Bergen & Butler. The suit was instituted in March, 1844, and process was served on the plaintiff in error Bergen, the defendant Butler not being found. At the October term, 1844, a plea of non-assumpsit was filed by Yanswearingen, attorney for defendant; the plea not specifying for which defendant said attorney acted. At the August term, 1846, the cause was submitted to the court, and the court found the issue for the plaintiffs, and judgment was entered against the defendants for the amount found by the verdict. During the same term the defendant Bergen moved for a new trial, assigning the usual reasons. He also moved in arrest of judgment. On the same day the plaintiffs moved the court to set aside the verdict and judgment as against Butler, for the reason that said Butler was included in the judgment by mistake, he not having been served with process. The two motions of the defendant Bergen were overruled, and the motion of the plaintiffs was sustained, and by order of the court, judgment was entered up then, as of the day when the judgment referred to and set aside was entered, and the suit was dimissed as to the defendant Butler.
The only error assigned, is the action of the court on the motions, in setting aside the judgment as to Butler, and refusing to set aside the verdict and judgment as to both defendants. We see no objection to the course pursued by the Circuit Court. To correct the irregularity in entering up a judgment against both defendants, when only one had been served with process, it was not necessary to open the judgment against the defendant, who had been served with process, and had appeared to and defended the action. No injury resulted to him from such a proceed*660ing, and it was clearly in the power of the court to make the correction. The proceedings all took place at the same term and we see nothing in them irregular or illegal.
The other Judges concurring, the judgment is affirmed.